EXAMINER’S AMENDMENT/COMMENT
Response to Remarks
Applicant’s remarks, see pages 10-14, filed 2021.01.05, with respect to the rejection of claims 1-17, 22-23, 25-26 and 32-34 have been fully considered and are persuasive.  The rejection of claims 1-17, 22-23, 25-26 and 32-34 has been withdrawn. 
Allowable Subject Matter
This application is in condition for allowance except for the presence of claim 27-31 directed to a hinge tool non-elected without traverse.  Accordingly, claims 27-31 have been cancelled.
Claims 1-26 and 32-34 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-26 and 32-34 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven BENINTENDI (Reg. No. 56,297) on 3/3/2021. The application has been amended as follows: 
2. (Currently Amended) A method of opening a cover portion of a wind turbine comprising a nacelle mounted on top of a tower, the nacelle supporting a rotor and a generator connected to the rotor, the nacelle comprising a cover presenting an access opening, the cover portion being adapted to removably cover the access opening, the method comprising attaching at least one hinge tool to the cover portion of the wind turbine and to the cover, the at least one hinge tool presenting a swing joint.

	27-31. (Cancelled)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        04-Mar-21 10:48:58 AM